Exhibit 10.4

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of April 1, 2011, by
and between EXCEL MORTGAGE SERVICING, INC., a California corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

 

RECITALS

 

Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:

 

ARTICLE I

CREDIT TERMS

 

SECTION 1.1.                                  LINE OF CREDIT.

 

(a)                     Line of Credit.  Subject to the terms and conditions of
this Agreement, Bank hereby agrees to make advances to Borrower from time to
time up to and including April 1, 2012, not to exceed at any time the aggregate
principal amount of Two Million Dollars ($2,000,000.00) (“Line of Credit”), the
proceeds of which shall be used to finance Borrower’s working capital
requirements.  Borrower’s obligation to repay advances under the Line of Credit
shall be evidenced by a promissory note dated as of April 1, 2011 (“Line of
Credit Note”), all terms of which are incorporated herein by this reference.

 

(b)                    Borrowing and Repayment.  Borrower may from time to time
during the term of the Line of Credit borrow, partially or wholly repay its
outstanding borrowings, and reborrow, subject to all of the limitations, terms
and conditions contained herein or in the Line of Credit Note; provided however,
that the total outstanding borrowings under the Line of Credit shall not at any
time exceed the maximum principal amount available thereunder, as set forth
above.

 

SECTION 1.2.                                  STANDBY LETTER OF CREDIT.

 

(a)                     Standby Letter of Credit.  Bank has issued or caused an
affiliate to issue a standby letter of credit for the account of Borrower and
for the benefit of LIBERTY MUTAL INSURANCE COMPANY (the “Standby Letter of
Credit”) in the principal amount of One Million One Hundred Fifty Thousand
Dollars ($1,150,000.00).  The Standby Letter of Credit has an expiration date of
November 15, 2011, and is subject to the additional terms of the Letter of
Credit agreement, application and any related documents required by Bank in
connection with the issuance thereof (the “Letter of Credit Agreement”). 
Subject to the terms and conditions of this Agreement, Bank hereby confirms that
the Standby Letter of Credit remains in full force and effect.

 

(b)                    Repayment of Drafts.  Each drawing paid under the Standby
Letter of Credit shall be repaid by Borrower in accordance with the provisions
of the Letter of Credit Agreement.

 

1

--------------------------------------------------------------------------------


 

SECTION 1.3.                                  INTEREST/FEES.

 

(a)                     Interest.  The outstanding principal balance of each
credit subject hereto shall bear interest, and the amount of each drawing paid
under the Standby Letter of Credit shall bear interest from the date such
drawing is paid to the date such amount is fully repaid by Borrower, at the rate
of interest set forth in each promissory note or other instrument or document
executed in connection therewith.

 

(b)                    Computation and Payment.  Interest shall be computed on
the basis of a 360-day year, actual days elapsed.  Interest shall be payable at
the times and place set forth in each promissory note or other instrument or
document required hereby.

 

(c)                     Commitment Fee.  Borrower shall pay to Bank a
non-refundable commitment fee for the Line of Credit equal to Ten Thousand
Dollars ($10,000.00), which fee shall be due and payable in full on the date
this Agreement is executed by Borrower and delivered to Bank.

 

(d)                    Letter of Credit Fees.  Borrower shall pay to Bank fees
upon the issuance of each Letter of Credit, upon the payment or negotiation of
each drawing under any Letter of Credit and upon the occurrence of any other
activity with respect to any Letter of Credit (including without limitation, the
transfer, amendment or cancellation of any Letter of Credit) determined in
accordance with Bank’s standard fees and charges then in effect for such
activity.

 

SECTION 1.4.                                  COLLECTION OF PAYMENTS.  Borrower
authorizes Bank to collect all principal, interest and fees due under each
credit subject hereto by charging Borrower’s deposit account number 4121758262
with Bank, or any other deposit account maintained by Borrower with Bank, for
the full amount thereof.  Should there be insufficient funds in any such deposit
account to pay all such sums when due, the full amount of such deficiency shall
be immediately due and payable by Borrower.

 

SECTION 1.5.                                  GUARANTIES.  The payment and
performance of all indebtedness and other obligations of Borrower to Bank shall
be guaranteed, jointly and severally, by Integrated Real Estate Service Corp.
(“Integrated”), in the principal amount of Two Million Dollars ($2,000,000.00),
and Impac Mortgage Holdings, Inc. (“Impac”), in the principal amount of One
Million One Hundred Fifty Thousand Dollars ($1,150,000.00), as evidenced by and
subject to the terms of guaranties in form and substance satisfactory to Bank.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.

 

SECTION 2.1.                                  LEGAL STATUS.  Borrower is a
corporation, duly organized and existing and in good standing under the laws of
California, and is qualified or licensed to do business (and is in good standing
as a foreign corporation, if applicable) in all jurisdictions in which such
qualification or licensing is required or in which the failure to so qualify or
to be so licensed could have a material adverse effect on Borrower.

 

2

--------------------------------------------------------------------------------


 

SECTION 2.2.                                  AUTHORIZATION AND VALIDITY.  This
Agreement and each promissory note, contract, instrument and other document
required hereby or at any time hereafter delivered to Bank in connection
herewith (collectively, the “Loan Documents”) have been duly authorized, and
upon their execution and delivery in accordance with the provisions hereof will
constitute legal, valid and binding agreements and obligations of Borrower or
the party which executes the same, enforceable in accordance with their
respective terms.

 

SECTION 2.3.                                  NO VIOLATION.  The execution,
delivery and performance by Borrower of each of the Loan Documents do not
violate any provision of any law or regulation, or contravene any provision of
the Articles of Incorporation or By-Laws of Borrower, or result in any breach of
or default under any contract, obligation, indenture or other instrument to
which Borrower is a party or by which Borrower may be bound.

 

SECTION 2.4.                                  LITIGATION.  There are no pending,
or to the best of Borrower’s knowledge threatened, actions, claims,
investigations, suits or proceedings by or before any governmental authority,
arbitrator, court or administrative agency which could have a material adverse
effect on the financial condition or operation of Borrower other than those
disclosed by Borrower to Bank in writing prior to the date hereof.

 

SECTION 2.5.                                  CORRECTNESS OF FINANCIAL
STATEMENT.  The annual financial statement of Borrower dated March 31, 2010, and
all interim financial statements delivered to Bank since said date, true copies
of which have been delivered by Borrower to Bank prior to the date hereof,
(a) are complete and correct and present fairly the financial condition of
Borrower, (b) disclose all liabilities of Borrower that are required to be
reflected or reserved against under generally accepted accounting principles,
whether liquidated or unliquidated, fixed or contingent, and (c) have been
prepared in accordance with generally accepted accounting principles
consistently applied.  Since the dates of such financial statements there has
been no material adverse change in the financial condition of Borrower, nor has
Borrower mortgaged, pledged, granted a security interest in or otherwise
encumbered any of its assets or properties except in favor of Bank or as
otherwise permitted by Bank in writing.

 

SECTION 2.6.                                  INCOME TAX RETURNS.  Borrower has
no knowledge of any pending assessments or adjustments of its income tax payable
with respect to any year.

 

SECTION 2.7.                                  NO SUBORDINATION.  There is no
agreement, indenture, contract or instrument to which Borrower is a party or by
which Borrower may be bound that requires the subordination in right of payment
of any of Borrower’s obligations subject to this Agreement to any other
obligation of Borrower.

 

SECTION 2.8.                                  PERMITS, FRANCHISES.  Borrower
possesses, and will hereafter possess, all permits, consents, approvals,
franchises and licenses required and rights to all trademarks, trade names,
patents, and fictitious names, if any, necessary to enable it to conduct the
business in which it is now engaged in compliance with applicable law.

 

SECTION 2.9.                                  ERISA.  Borrower is in compliance
in all material respects with all applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended or recodified from time to
time (“ERISA”); Borrower has not violated any provision of any defined employee
pension benefit plan (as defined in ERISA) maintained or contributed to by
Borrower (each, a “Plan”); no Reportable Event as defined in ERISA has occurred
and is continuing with respect to any Plan initiated by Borrower; Borrower has
met its minimum funding requirements under ERISA with respect to each Plan; and
each Plan will be able to fulfill its benefit obligations as they come due in
accordance with the Plan documents and under generally accepted accounting
principles.

 

3

--------------------------------------------------------------------------------


 

SECTION 2.10.                            OTHER OBLIGATIONS.  Borrower is not in
default on any obligation for borrowed money, any purchase money obligation or
any other material lease, commitment, contract, instrument or obligation.

 

SECTION 2.11.                            ENVIRONMENTAL MATTERS.  Except as
disclosed by Borrower to Bank in writing prior to the date hereof, Borrower is
in compliance in all material respects with all applicable federal or state
environmental, hazardous waste, health and safety statutes, and any rules or
regulations adopted pursuant thereto, which govern or affect any of Borrower’s
operations and/or properties, including without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Superfund
Amendments and Reauthorization Act of 1986, the Federal Resource Conservation
and Recovery Act of 1976, and the Federal Toxic Substances Control Act, as any
of the same may be amended, modified or supplemented from time to time.  None of
the operations of Borrower is the subject of any federal or state investigation
evaluating whether any remedial action involving a material expenditure is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment.  Borrower has no material contingent liability in connection
with any release of any toxic or hazardous waste or substance into the
environment.

 

SECTION 2.12.                            COMPLIANCE WITH FINANCE LAWS.  Borrower
is in compliance, in all material respects, with all laws, regulations and
directives with respect to credit and finance, including the California Unruh
Act, California Civil code Sections 1799.90 et seq., the Federal Truth in
Lending Act and the Federal Equal Credit Act, all as may be amended from time to
time.

 

ARTICLE III

CONDITIONS

 

SECTION 3.1.                                  CONDITIONS OF INITIAL EXTENSION OF
CREDIT.  The obligation of Bank to extend any credit contemplated by this
Agreement is subject to the fulfillment to Bank’s satisfaction of all of the
following conditions:

 

(a)                     Approval of Bank Counsel.  All legal matters incidental
to the extension of credit by Bank shall be satisfactory to Bank’s counsel.

 

(b)                    Documentation.  Bank shall have received, in form and
substance satisfactory to Bank, each of the following, duly executed:

 

(i)

 

This Agreement and each promissory note or other instrument or document required
hereby.

(ii)

 

Certificates of Incumbency (3).

(iii)

 

Corporate Resolution: Continuing Guaranty.

(iv)

 

Corporate Resolution: Guaranty.

(v)

 

Corporate Resolution: Borrowing.

(vi)

 

Continuing Guaranty from Impac listed in Section 1.5. hereof.

(vii)

 

Guaranty from Integrated listed in Section 1.5. hereof.

(viii)

 

Disbursement Order.

(ix)

 

Name Affidavit.

(x)

 

Such other documents as Bank may require under any other Section of this
Agreement.

 

 

4

--------------------------------------------------------------------------------


 

(c)                     Financial Condition.  There shall have been no material
adverse change, as determined by Bank, in the financial condition or business of
Borrower or any guarantor hereunder, nor any material decline, as determined by
Bank, in the market value of any collateral required hereunder or a substantial
or material portion of the assets of Borrower or any such guarantor.

 

(d)                    Insurance.  Borrower shall have delivered to Bank
evidence of insurance coverage on all Borrower’s property, in form, substance,
amounts, covering risks and issued by companies satisfactory to Bank, and where
required by Bank, with loss payable endorsements in favor of Bank.

 

(e)                     Compliance Certificate.  Borrower’s chief financial
officer shall have delivered to Bank such compliance certificate as Bank may
require.

 

SECTION 3.2.                                  CONDITIONS OF EACH EXTENSION OF
CREDIT.  The obligation of Bank to make each extension of credit requested by
Borrower hereunder shall be subject to the fulfillment to Bank’s satisfaction of
each of the following conditions:

 

(a)                     Compliance.  The representations and warranties
contained herein and in each of the other Loan Documents shall be true on and as
of the date of the signing of this Agreement and on the date of each extension
of credit by Bank pursuant hereto, with the same effect as though such
representations and warranties had been made on and as of each such date, and on
each such date, no Event of Default as defined herein, and no condition, event
or act which with the giving of notice or the passage of time or both would
constitute such an Event of Default, shall have occurred and be continuing or
shall exist.

 

(b)                    Documentation.  Bank shall have received all additional
documents which may be required in connection with such extension of credit.

 

(c)                     Additional Letter of Credit Documentation.  Prior to the
issuance of each Letter of Credit, Bank shall have received a Letter of Credit
Agreement, properly completed and duly executed by Borrower.

 

ARTICLE IV

AFFIRMATIVE COVENANTS

 

Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, unless Bank otherwise consents in writing:

 

SECTION 4.1.                                  PUNCTUAL PAYMENTS.  Punctually pay
all principal, interest, fees or other liabilities due under any of the Loan
Documents at the times and place and in the manner specified therein.

 

SECTION 4.2.                                  ACCOUNTING RECORDS.  Maintain
adequate books and records in accordance with generally accepted accounting
principles consistently applied, and permit any representative of Bank, at any
reasonable time, to inspect, audit and examine such books and records, to make
copies of the same, and to inspect the properties of Borrower.

 

5

--------------------------------------------------------------------------------


 

SECTION 4.3.                                  FINANCIAL STATEMENTS.  Provide to
Bank all of the following, in form and detail satisfactory to Bank:

 

(a)                     not later than 90 days after and as of the end of each
fiscal year, an audited financial statement of Borrower, prepared by Borrower,
to include balance sheet, income statement and statement of cash flow, and
within 15 days after filing, but in no event later than each November 15, copies
of Borrower’s filed federal income tax returns for such year;

 

(b)                    not later than 45 days after and as of the end of each
fiscal quarter, a financial statement of Borrower, prepared by Borrower, to
include balance sheet and income statement;

 

(c)                     not later than 15 days after and as of the end of each
fiscal quarter, copies of current account statements for deposit, brokerage and
other accounts containing unencumbered liquid assets of Integrated and its
subsidiaries as necessary for Bank to calculate compliance with the liquidity
covenant set forth below;

 

(d)                    within 30 days after filing, but in no event later than
November 15 of each year, copies of each guarantor’s filed federal income tax
returns for the prior year;

 

(e)                     contemporaneously with each annual financial statement
of Borrower required hereby, a certificate of the chief financial officer of
Borrower that (i) there exists no Event of Default, nor any condition, act or
event which with the giving of notice or the passage of time or both would
constitute an Event of Default, and (ii) Borrower is in material compliance
with, and has appropriate internal control processes, policies and procedures in
place to remain in material compliance with, all federal, state and local laws,
rules and regulations applicable to Borrower’s business; and

 

(f)                       from time to time such other information as Bank may
reasonably request.

 

SECTION 4.4.                                  COMPLIANCE.  Preserve and maintain
all licenses, permits, governmental approvals, rights, privileges and franchises
necessary for the conduct of its business; and comply with the provisions of all
documents pursuant to which Borrower is organized and/or which govern Borrower’s
continued existence and with the requirements of all laws, rules, regulations
and orders of any governmental authority applicable to Borrower and/or its
business.

 

SECTION 4.5.                                  INSURANCE.  Maintain and keep in
force, for each business in which Borrower is engaged, insurance of the types
and in amounts customarily carried in similar lines of business, including but
not limited to fire, extended coverage, public liability, flood, property damage
and workers’ compensation, with all such insurance carried with companies and in
amounts satisfactory to Bank, and deliver to Bank from time to time at Bank’s
request schedules setting forth all insurance then in effect.

 

SECTION 4.6.                                  FACILITIES.  Keep all properties
useful or necessary to Borrower’s business in good repair and condition, and
from time to time make necessary repairs, renewals and replacements thereto so
that such properties shall be fully and efficiently preserved and maintained.

 

6

--------------------------------------------------------------------------------


 

SECTION 4.7.                                  TAXES AND OTHER LIABILITIES.  Pay
and discharge when due any and all indebtedness, obligations, assessments and
taxes, both real or personal, including without limitation federal and state
income taxes and state and local property taxes and assessments, except (a) such
as Borrower may in good faith contest or as to which a bona fide dispute may
arise, and (b) for which Borrower has made provision, to Bank’s satisfaction,
for eventual payment thereof in the event Borrower is obligated to make such
payment.

 

SECTION 4.8.                                  LITIGATION.  Promptly give notice
in writing to Bank of any litigation pending or threatened against Borrower with
a claim in excess of $500,000.00.

 

SECTION 4.9.                                  FINANCIAL CONDITION.  Maintain
Borrower’s financial condition as follows using generally accepted accounting
principles consistently applied and used consistently with prior practices
(except to the extent modified by the definitions herein and except for the fact
that, for the purposes of this Section 4.9, Borrower’s financial condition shall
not be consolidated with Integrated, Impac or any other entity):

 

Net income after taxes not less than $1.00 on an annual basis, determined as of
each fiscal year end, commencing with the fiscal year ending December 31, 2011,
and pre-tax profit not less than $1.00 on a quarterly basis, determined as of
each fiscal quarter end, commencing with the fiscal quarter ending June 30,
2011.

 

SECTION 4.10.                            NOTICE TO BANK.  Promptly (but in no
event more than five (5) days after the occurrence of each such event or matter)
give written notice to Bank in reasonable detail of:  (a) the occurrence of any
Event of Default, or any condition, event or act which with the giving of notice
or the passage of time or both would constitute an Event of Default; (b) any
change in the name or the organizational structure of Borrower; (c) the
occurrence and nature of any Reportable Event or Prohibited Transaction, each as
defined in ERISA, or any funding deficiency with respect to any Plan; or (d) any
termination or cancellation of any insurance policy which Borrower is required
to maintain, or any uninsured or partially uninsured loss through liability or
property damage, or through fire, theft or any other cause affecting Borrower’s
property.

 

SECTION 4.11.                            LIQUIDITY.  Cause Integrated and its
wholly-owned subsidiaries to maintain, on a combined basis, unencumbered liquid
assets (with “liquid assets” defined as cash, cash equivalents and/or publicly
traded/quoted marketable securities acceptable to Bank in its sole discretion)
with Bank and/or an affiliate of Bank, with an aggregate fair market value not
at any time less than Three Million Two Hundred Thousand Dollars
($3,200,000.00).

 

SECTION 4.11.                            FINANCE REGULATIONS.   Comply, in all
material respects, with all laws, regulations and directives with respect to
finance, including the California Unruh Act, California Civil Code Sections
1799.90 et seq., the Federal Trust in Lending Act and the Federal Equal Credit
Act, all may be amended from time to time.

 

ARTICLE V

NEGATIVE COVENANTS

 

Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not without Bank’s prior written
consent:

 

7

--------------------------------------------------------------------------------


 

SECTION 5.1.                                  USE OF FUNDS.  Use any of the
proceeds of any credit extended hereunder except for the purposes stated in
Article I hereof.

 

SECTION 5.2.                                  CAPITAL EXPENDITURES.  Make any
additional investment in fixed assets in any fiscal year in excess of an
aggregate of $100,000.00.

 

SECTION 5.3.                                  LEASE EXPENDITURES.  Incur
operating lease expense in any fiscal year in excess of an aggregate of
$1,000,000.00.

 

SECTION 5.4.                                  SECTION 5.4.                      
OTHER INDEBTEDNESS.  Create, incur, assume or permit to exist any indebtedness
or liabilities resulting from borrowings, loans or advances, whether secured or
unsecured, matured or unmatured, liquidated or unliquidated, joint or several,
except (a) the liabilities of Borrower to Bank, (b) any other liabilities of
Borrower existing as of, and disclosed to Bank prior to, the date hereof, and
(c) borrowings hereafter by Borrower from Alliance Bank, East West Bank, New
Century Bank, MetLife Bank and ViewPoint Bank (collectively, the “Existing
Mortgage Lenders”) under the mortgage-warehouse lines which are in place between
Borrower and each of the Existing Mortgage Lenders as of the date hereof (the
“Mortgage Credit Lines”).

 

SECTION 5.5.                                  MERGER, CONSOLIDATION, TRANSFER OF
ASSETS.  Merge into or consolidate with any other entity; make any substantial
change in the nature of Borrower’s business as conducted as of the date hereof;
acquire all or substantially all of the assets of any other entity; nor sell,
lease, transfer or otherwise dispose of all or a substantial or material portion
of Borrower’s assets except in the ordinary course of its business.

 

SECTION 5.6.                                  GUARANTIES.  Guarantee or become
liable in any way as surety, endorser (other than as endorser of negotiable
instruments for deposit or collection in the ordinary course of business),
accommodation endorser or otherwise for, nor pledge or hypothecate any assets of
Borrower as security for, any liabilities or obligations of any other person or
entity, except any of the foregoing in favor of Bank.

 

SECTION 5.7.                                  LOANS, ADVANCES, INVESTMENTS. 
Make any loans or advances to or investments in any person or entity, except
(a) any of the foregoing existing as of, and disclosed to Bank prior to, the
date hereof, and (b) loans made hereafter by Borrower to its affiliates in the
ordinary course of business, so long as the outstanding principal balance of
loans made by Borrower to its affiliates does not exceed $7,000,000.00 in the
aggregate at any time.

 

SECTION 5.8.                                  DIVIDENDS, DISTRIBUTIONS.  Declare
or pay any dividend or distribution either in cash, stock or any other property
on Borrower’s stock now or hereafter outstanding, nor redeem, retire, repurchase
or otherwise acquire any shares of any class of Borrower’s stock now or
hereafter outstanding.

 

SECTION 5.9                                    
SECTION 5.9                          PLEDGE OF ASSETS.  Mortgage, pledge, grant
or permit to exist a security interest in, or lien upon, all or any portion of
Borrower’s assets now owned or hereafter acquired, except any of the foregoing
in favor of Bank or which is existing as of, and disclosed to Bank in writing
prior to, the date hereof, including without limitation the security interests
granted by Borrower to the Existing Mortgage Lenders to secure the Mortgage
Credit Lines.  Nothing herein is intended to obligate Bank to (i) subordinate
any rights of Bank to any rights of any of the Existing Mortgage Lenders with
respect to any deposit account or other type of account maintained by Borrower
with Bank, or (ii) enter into any control agreement with any of the Existing
Mortgage Lenders with respect to any such account.

 

8

--------------------------------------------------------------------------------


 

ARTICLE VI

EVENTS OF DEFAULT

 

SECTION 6.1.                                  The occurrence of any of the
following shall constitute an “Event of Default” under this Agreement:

 

(a)                     Borrower shall fail to pay when due any principal,
interest, fees or other amounts payable under any of the Loan Documents.

 

(b)                    Any financial statement or certificate furnished to Bank
in connection with, or any representation or warranty made by Borrower or any
other party under this Agreement or any other Loan Document shall prove to be
incorrect, false or misleading in any material respect when furnished or made.

 

(c)                     Any default in the performance of or compliance with any
obligation, agreement or other provision contained herein or in any other Loan
Document (other than those specifically described as an “Event of Default” in
this section 6.1), and with respect to any such default that by its nature can
be cured, such default shall continue for a period of twenty (20) days from its
occurrence.

 

(d)                    Any default in the payment or performance of any
obligation, or any defined event of default, under the terms of any contract,
instrument or document (other than any of the Loan Documents) pursuant to which
Borrower, any guarantor hereunder or any general partner or joint venturer in
Borrower if a partnership or joint venture (with each such guarantor, general
partner and/or joint venturer referred to herein as a “Third Party Obligor”) has
incurred any debt or other liability to any person or entity, including Bank.

 

(e)                     Borrower or any Third Party Obligor shall become
insolvent, or shall suffer or consent to or apply for the appointment of a
receiver, trustee, custodian or liquidator of itself or any of its property, or
shall generally fail to pay its debts as they become due, or shall make a
general assignment for the benefit of creditors; Borrower or any Third Party
Obligor shall file a voluntary petition in bankruptcy, or seeking
reorganization, in order to effect a plan or other arrangement with creditors or
any other relief under the Bankruptcy Reform Act, Title 11 of the United States
Code, as amended or recodified from time to time (“Bankruptcy Code”), or under
any state or federal law granting relief to debtors, whether now or hereafter in
effect; or Borrower or any Third Party Obligor shall file an answer admitting
the jurisdiction of the court and the material allegations of any involuntary
petition; or Borrower or any Third Party Obligor shall be adjudicated a
bankrupt, or an order for relief shall be entered against Borrower or any Third
Party Obligor by any court of competent jurisdiction under the Bankruptcy Code
or any other applicable state or federal law relating to bankruptcy,
reorganization or other relief for debtors.

 

(f)                       The filing of a notice of judgment lien against
Borrower or any Third Party Obligor; or the recording of any abstract of
judgment against Borrower or any Third Party Obligor in any county in which
Borrower or such Third Party Obligor has an interest in real property; or the
service of a notice of levy and/or of a writ of attachment or execution, or
other like process, against the assets of Borrower or any Third Party Obligor;
or the entry of a judgment against Borrower or any Third Party Obligor; or any
involuntary petition or proceeding pursuant to the Bankruptcy Code or any other
applicable state or federal law relating to bankruptcy, reorganization or other
relief for debtors is filed or commenced against Borrower or any Third Party
Obligor.

 

9

--------------------------------------------------------------------------------


 

(g)                    There shall exist or occur any event or condition that
Bank in good faith believes impairs, or is substantially likely to impair, the
prospect of payment or performance by Borrower, any Third Party Obligor, or the
general partner of either if such entity is a partnership, of its obligations
under any of the Loan Documents.

 

(h)                    The death or incapacity of Borrower or any Third Party
Obligor if an individual. The dissolution or liquidation of Borrower or any
Third Party Obligor if a corporation, partnership, joint venture or other type
of entity; or Borrower or any such Third Party Obligor, or any of its directors,
stockholders or members, shall take action seeking to effect the dissolution or
liquidation of Borrower or such Third Party Obligor.

 

(i)                        Any change in control of Borrower or any entity or
combination of entities that directly or indirectly control Borrower, with
“control” defined as ownership of an aggregate of twenty-five percent (25%) or
more of the common stock, members’ equity or other ownership interest (other
than a limited partnership interest).

 

SECTION 6.2.                                  REMEDIES.  Upon the occurrence of
any Event of Default:  (a) all indebtedness of Borrower under each of the Loan
Documents, any term thereof to the contrary notwithstanding, shall at Bank’s
option and without notice become immediately due and payable without
presentment, demand, protest or notice of dishonor, all of which are hereby
expressly waived by Borrower; (b) the obligation, if any, of Bank to extend any
further credit under any of the Loan Documents shall immediately cease and
terminate; and (c) Bank shall have all rights, powers and remedies available
under each of the Loan Documents, or accorded by law, including without
limitation the right to resort to any or all security for any credit subject
hereto and to exercise any or all of the rights of a beneficiary or secured
party pursuant to applicable law.  All rights, powers and remedies of Bank may
be exercised at any time by Bank and from time to time after the occurrence of
an Event of Default, are cumulative and not exclusive, and shall be in addition
to any other rights, powers or remedies provided by law or equity.

 

ARTICLE VII

MISCELLANEOUS

 

SECTION 7.1.                                  NO WAIVER.  No delay, failure or
discontinuance of Bank in exercising any right, power or remedy under any of the
Loan Documents shall affect or operate as a waiver of such right, power or
remedy; nor shall any single or partial exercise of any such right, power or
remedy preclude, waive or otherwise affect any other or further exercise thereof
or the exercise of any other right, power or remedy.  Any waiver, permit,
consent or approval of any kind by Bank of any breach of or default under any of
the Loan Documents must be in writing and shall be effective only to the extent
set forth in such writing.

 

SECTION 7.2.                                  NOTICES.  All notices, requests
and demands which any party is required or may desire to give to any other party
under any provision of this Agreement must be in writing delivered to each party
at the following address:

 

BORROWER:

 

EXCEL MORTGAGE SERVICING, INC.

 

 

19500 Jamboree Road

 

 

Irvine, CA 92612

 

 

10

--------------------------------------------------------------------------------


 

BANK:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

2030 Main Street, Suite 900

 

 

Irvine, CA 92614

 

or to such other address as any party may designate by written notice to all
other parties.  Each such notice, request and demand shall be deemed given or
made as follows:  (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.

 

SECTION 7.3.                                  COSTS, EXPENSES AND ATTORNEYS’
FEES.  Borrower shall pay to Bank immediately upon demand the full amount of all
payments, advances, charges, costs and expenses, including reasonable attorneys’
fees (to include outside counsel fees and all allocated costs of Bank’s in-house
counsel), expended or incurred by Bank in connection with (a) the negotiation
and preparation of this Agreement and the other Loan Documents, Bank’s continued
administration hereof and thereof, and the preparation of any amendments and
waivers hereto and thereto, (b) the enforcement of Bank’s rights and/or the
collection of any amounts which become due to Bank under any of the Loan
Documents, and (c) the prosecution or defense of any action in any way related
to any of the Loan Documents, including without limitation, any action for
declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower or any other person or entity.

 

SECTION 7.4.                                  SUCCESSORS, ASSIGNMENT.  This
Agreement shall be binding upon and inure to the benefit of the heirs,
executors, administrators, legal representatives, successors and assigns of the
parties; provided however, that Borrower may not assign or transfer its
interests or rights hereunder without Bank’s prior written consent.  Bank
reserves the right to sell, assign, transfer, negotiate or grant participations
in all or any part of, or any interest in, Bank’s rights and benefits under each
of the Loan Documents.  In connection therewith, Bank may disclose all documents
and information which Bank now has or may hereafter acquire relating to any
credit subject hereto, Borrower or its business, any guarantor hereunder or the
business of such guarantor, or any collateral required hereunder.

 

SECTION 7.5.                                  ENTIRE AGREEMENT; AMENDMENT.  This
Agreement and the other Loan Documents constitute the entire agreement between
Borrower and Bank with respect to each credit subject hereto and supersede all
prior negotiations, communications, discussions and correspondence concerning
the subject matter hereof.  This Agreement may be amended or modified only in
writing signed by each party hereto.

 

SECTION 7.6.                                  NO THIRD PARTY BENEFICIARIES. 
This Agreement is made and entered into for the sole protection and benefit of
the parties hereto and their respective permitted successors and assigns, and no
other person or entity shall be a third party beneficiary of, or have any direct
or indirect cause of action or claim in connection with, this Agreement or any
other of the Loan Documents to which it is not a party.

 

SECTION 7.7.                                  TIME.  Time is of the essence of
each and every provision of this Agreement and each other of the Loan Documents.

 

11

--------------------------------------------------------------------------------


 

SECTION 7.8.                                  SEVERABILITY OF PROVISIONS.  If
any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or any remaining provisions of this Agreement.

 

SECTION 7.9.                                  INDEMNITY.                      
In addition to the payment of costs and expenses pursuant to Section 7.3 above,
Borrower hereby agrees to indemnify and hold harmless Bank and the directors,
officers, employees and agents of and counsel to Bank (collectively
“Indemnitees” and individually “Indemnitee”) from and against any liabilities,
obligations, losses, damages, penalties, actions, causes of action, judgments,
suits, claims, costs and expenses of any kind or nature whatsoever, including
without limitation the reasonable fees, costs and expenses of counsel to
Indemnitees (including without limitation allocated fees, costs and expenses of
in-house counsel of Bank), in connection with any administrative, investigative
or judicial proceeding, irrespective of whether such Indemnitee shall be
designated a party thereto, which may be imposed on, incurred by or asserted
against such Indemnitee, in any manner relating to or arising out of this
Agreement, any borrowings hereunder, the use or intended use of the proceeds of
any borrowings hereunder or Borrower’s lending activities (collectively,
“Indemnified Liabilities”); provided, however, that Borrower’s obligations to
Indemnitees under this paragraph shall not extend to any losses, damages,
liabilities, actions or claims against any Indemnitee arising as a result of the
gross negligence or willful misconduct of such Indemnitee.  Borrower shall make
all payments required to be made under this section 7.9 promptly upon demand by
Bank.  The obligations of Borrower under this Section 7.9 shall survive the
termination of this Agreement and the discharge of Borrower’s other obligations
hereunder.

 

SECTION 7.10.                            NON-LIABILITY OF
BANK.                                        The relationship between Borrower
and Bank is, and shall at all times remain, solely that of Borrower and lender. 
Bank shall not under any circumstance be construed to be a partner or joint
venturer of Borrower.  Bank shall not under any circumstance be deemed to be in
a fiduciary relationship with Borrower or to owe any fiduciary duty to
Borrower.   Bank does not undertake or assume any responsibility or duty to
Borrower to review, inspect, supervise, pass judgment upon or inform Borrower of
any matter in connection with Borrower’s loan agreements with its customers,
Borrower’s other property or the operations of Borrower.  Any review,
inspection, supervision, exercise of judgment or supply of information
undertaken by Bank in connection with any such matter is solely for the
protection of Bank, and Borrower is not entitled to rely thereon.  Nothing
contained herein shall be deemed an assumption by Bank of any obligations of
Borrower to any of its customers.

 

SECTION 7.11.                            COUNTERPARTS.  This Agreement may be
executed in any number of counterparts, each of which when executed and
delivered shall be deemed to be an original, and all of which when taken
together shall constitute one and the same Agreement.

 

SECTION 7.12.                            GOVERNING LAW.  This Agreement shall be
governed by and construed in accordance with the laws of the State of
California.

 

SECTION 7.13 .                         ARBITRATION.

 

(a)                     Arbitration.  The parties hereto agree, upon demand by
any party, to submit to binding arbitration all claims, disputes and
controversies between or among them (and their respective employees, officers,
directors, attorneys, and other agents), whether in tort, contract or otherwise
in any way arising out of or relating to (i) any credit subject hereto, or any
of the Loan Documents, and their negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination; or (ii) requests for additional
credit.

 

12

--------------------------------------------------------------------------------


 

(b)                    Governing Rules.  Any arbitration proceeding will
(i) proceed in a location in California selected by the American Arbitration
Association (“AAA”); (ii) be governed by the Federal Arbitration Act (Title 9 of
the United States Code), notwithstanding any conflicting choice of law provision
in any of the documents between the parties; and (iii) be conducted by the AAA,
or such other administrator as the parties shall mutually agree upon, in
accordance with the AAA’s commercial dispute resolution procedures, unless the
claim or counterclaim is at least $1,000,000.00 exclusive of claimed interest,
arbitration fees and costs in which case the arbitration shall be conducted in
accordance with the AAA’s optional procedures for large, complex commercial
disputes (the commercial dispute resolution procedures or the optional
procedures for large, complex commercial disputes to be referred to herein, as
applicable, as the “Rules”).  If there is any inconsistency between the terms
hereof and the Rules, the terms and procedures set forth herein shall control. 
Any party who fails or refuses to submit to arbitration following a demand by
any other party shall bear all costs and expenses incurred by such other party
in compelling arbitration of any dispute.  Nothing contained herein shall be
deemed to be a waiver by any party that is a bank of the protections afforded to
it under 12 U.S.C. §91 or any similar applicable state law.

 

(c)                     No Waiver of Provisional Remedies, Self-Help and
Foreclosure.  The arbitration requirement does not limit the right of any party
to (i) foreclose against real or personal property collateral; (ii) exercise
self-help remedies relating to collateral or proceeds of collateral such as
setoff or repossession; or (iii) obtain provisional or ancillary remedies such
as replevin, injunctive relief, attachment or the appointment of a receiver,
before during or after the pendency of any arbitration proceeding.  This
exclusion does not constitute a waiver of the right or obligation of any party
to submit any dispute to arbitration or reference hereunder, including those
arising from the exercise of the actions detailed in sections (i), (ii) and
(iii) of this paragraph.

 

(d)                    Arbitrator Qualifications and Powers.  Any arbitration
proceeding in which the amount in controversy is $5,000,000.00 or less will be
decided by a single arbitrator selected according to the Rules, and who shall
not render an award of greater than $5,000,000.00.  Any dispute in which the
amount in controversy exceeds $5,000,000.00 shall be decided by majority vote of
a panel of three arbitrators; provided however, that all three arbitrators must
actively participate in all hearings and deliberations.  The arbitrator will be
a neutral attorney licensed in the State of California or a neutral retired
judge of the state or federal judiciary of California, in either case with a
minimum of ten years experience in the substantive law applicable to the subject
matter of the dispute to be arbitrated.  The arbitrator will determine whether
or not an issue is arbitratable and will give effect to the statutes of
limitation in determining any claim.  In any arbitration proceeding the
arbitrator will decide (by documents only or with a hearing at the arbitrator’s
discretion) any pre-hearing motions which are similar to motions to dismiss for
failure to state a claim or motions for summary adjudication.  The arbitrator
shall resolve all disputes in accordance with the substantive law of California
and may grant any remedy or relief that a court of such state could order or
grant within the scope hereof and such ancillary relief as is necessary to make
effective any award.  The arbitrator shall also have the power to award recovery
of all costs and fees, to impose sanctions and to take such other action as the
arbitrator deems necessary to the same extent a judge could pursuant to the
Federal Rules of Civil Procedure, the California Rules of Civil Procedure or
other applicable law.  Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction.  The institution and maintenance of an
action for judicial relief or pursuit of a provisional or ancillary remedy shall
not constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.

 

13

--------------------------------------------------------------------------------


 

(e)                     Discovery.  In any arbitration proceeding, discovery
will be permitted in accordance with the Rules.  All discovery shall be
expressly limited to matters directly relevant to the dispute being arbitrated
and must be completed no later than 20 days before the hearing date.  Any
requests for an extension of the discovery periods, or any discovery disputes,
will be subject to final determination by the arbitrator upon a showing that the
request for discovery is essential for the party’s presentation and that no
alternative means for obtaining information is available.

 

(f)                       Class Proceedings and Consolidations.  No party hereto
shall be entitled to join or consolidate disputes by or against others in any
arbitration, except parties who have executed any Loan Document, or to include
in any arbitration any dispute as a representative or member of a class, or to
act in any arbitration in the interest of the general public or in a private
attorney general capacity.

 

(g)                    Payment Of Arbitration Costs And Fees.  The arbitrator
shall award all costs and expenses of the arbitration proceeding.

 

(h)                    Real Property Collateral; Judicial Reference. 
Notwithstanding anything herein to the contrary, no dispute shall be submitted
to arbitration if the dispute concerns indebtedness secured directly or
indirectly, in whole or in part, by any real property unless (i) the holder of
the mortgage, lien or security interest specifically elects in writing to
proceed with the arbitration, or (ii) all parties to the arbitration waive any
rights or benefits that might accrue to them by virtue of the single action
rule statute of California, thereby agreeing that all indebtedness and
obligations of the parties, and all mortgages, liens and security interests
securing such indebtedness and obligations, shall remain fully valid and
enforceable.  If any such dispute is not submitted to arbitration, the dispute
shall be referred to a referee in accordance with California Code of Civil
Procedure Section 638 et seq., and this general reference agreement is intended
to be specifically enforceable in accordance with said Section 638.  A referee
with the qualifications required herein for arbitrators shall be selected
pursuant to the AAA’s selection procedures.  Judgment upon the decision rendered
by a referee shall be entered in the court in which such proceeding was
commenced in accordance with California Code of Civil Procedure Sections 644 and
645.

 

(i)                        Miscellaneous.  To the maximum extent practicable,
the AAA, the arbitrators and the parties shall take all action required to
conclude any arbitration proceeding within 180 days of the filing of the dispute
with the AAA.  No arbitrator or other party to an arbitration proceeding may
disclose the existence, content or results thereof, except for disclosures of
information by a party required in the ordinary course of its business or by
applicable law or regulation.  If more than one agreement for arbitration by or
between the parties potentially applies to a dispute, the arbitration provision
most directly related to the Loan Documents or the subject matter of the dispute
shall control.  This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationship between the
parties.

 

(j)                        Small Claims Court.  Notwithstanding anything herein
to the contrary, each party retains the right to pursue in Small Claims Court
any dispute within that court’s jurisdiction.  Further, this arbitration
provision shall apply only to disputes in which either party seeks to recover an
amount of money (excluding attorneys’ fees and costs) that exceeds the
jurisdictional limit of the Small Claims Court.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

 

 

WELLS FARGO BANK,

EXCEL MORTGAGE SERVICING, INC.

 

NATIONAL ASSOCIATION

 

 

 

By:

 

 

By:

 

 

Todd Taylor, Secretary/Treasurer

 

 

Erin Boyl, Assistant Vice President

 

15

--------------------------------------------------------------------------------